[Cite as Medcorp, Inc. v. Ohio Dept. of Job & Family Servs., 124 Ohio St. 3d 1215, 2009-Ohio-
6425.]




    MEDCORP, INC., APPELLEE, v. OHIO DEPARTMENT OF JOB AND FAMILY
                                SERVICES, APPELLANT.
           [Cite as Medcorp, Inc. v. Ohio Dept. of Job & Family Servs.,
                       124 Ohio St. 3d 1215, 2009-Ohio-6425.]
Motion for reconsideration granted in part.
  (Nos. 2008-0584 and 2008-0630 — Submitted September 29, 2009 — Decided
                                  December 15, 2009.)
    APPEAL from and CERTIFIED by the Court of Appeals for Franklin County,
                            No. 07AP-312, 2008-Ohio-464.
                         ON MOTION FOR RECONSIDERATION
                                 __________________
        {¶ 1} On May 7, 2009, this court released its opinion and judgment in
this matter. Medcorp, Inc. v. Ohio Dept. of Job & Family Servs., 121 Ohio St. 3d
622, 2009-Ohio-2058, 906 N.E.2d 1125 (“Medcorp I”).                    We reversed the
judgment of the court of appeals and held that in order to satisfy the “grounds of
the party’s appeal” requirement in R.C. 119.12, parties appealing under that
statute must identify specific legal or factual errors in their notices of appeal. Id.
at syllabus.
        {¶ 2} Appellee filed a motion for reconsideration, urging that the court
vacate its decision and instead adopt the position of the dissenting opinions or, in
the alternative, modify the decision so as to restrict its effect to matters for which
appeals have been filed after the date of the decision. We ordered the parties to
brief whether the decision in Medcorp I should be applied prospectively only and,
if so, to what cases it should be applied. 122 Ohio St. 3d 1488, 2009-Ohio-3830,
910 N.E.2d 1041.
                              SUPREME COURT OF OHIO




        {¶ 3} The United States Supreme Court recognized in Great N. Ry. Co.
v. Sunburst Oil & Refining Co. (1932), 287 U.S. 358, 53 S. Ct. 145, 77 L. Ed. 360,
that state courts have broad authority to determine whether their decisions should
operate prospectively only. We have applied the Sunburst Doctrine to limit a
decision to prospective application only as a means of avoiding injustice in cases
dealing with questions having widespread ramifications for persons not parties to
the action. See, e.g., OAMCO v. Lindley (1987), 29 Ohio St. 3d 1, 29 OBR 122,
503 N.E.2d 1388; Minster Farmers Coop. Exchange Co., Inc. v. Meyer, 117 Ohio
St.3d 459, 2008-Ohio-1259, 884 N.E.2d 1056.
        {¶ 4} Upon consideration of the briefs filed pursuant to the court’s
request, we conclude that application of the Sunburst Doctrine is appropriate in
this case. Accordingly, the motion for reconsideration is granted to the following
extent: The holding in Medcorp I shall apply only to cases filed on and after June
15, 2009, the date on which the opinion in Medcorp I was published in the Ohio
Official Reports advance sheets. Moreover, the court’s opinion in Medcorp I is
modified to the following extent:        The judgment of the court of appeals is
affirmed.
                                                                       So ordered.
        LUNDBERG STRATTON, O’DONNELL, and CUPP, JJ., concur.
        PFEIFER, J., concurs in judgment but believes the better course would have
been to reverse the court’s holding in this case in its entirety.
        MOYER, C.J., and O’CONNOR and LANZINGER, JJ., dissent.
                                __________________
        O’DONNELL, J., concurring.
        {¶ 5} While I agree that the court should grant reconsideration in this
matter, I reluctantly concur in the court’s prospective application of the original
decision.




                                           2
                                January Term, 2009




          {¶ 6} In my view, as expressed in my dissenting opinion filed in this
case, the better course would have been to reverse our holding in this case in its
entirety and make no change to the customary practice of preparing a notice of
appeal pursuant to statute. Instead, the court has created a new standard that
confuses a settled area of law affecting thousands of litigants. However, given the
court’s reluctance to reverse its prior holding, I reluctantly concur in the decision
to have it apply prospectively. As I noted in my dissenting opinion, I strongly
urge the General Assembly to clarify its intent with respect to this important
matter.
                               __________________
          Chester, Willcox & Saxbe, L.L.C., Geoffrey E. Webster, and J. Randall
Richards, for appellee.
          Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Stephen P. Carney, Deputy Solicitor, Rebecca L. Thomas, Assistant Solicitor, and
Ara Mekhjian, Assistant Attorney General, for appellant.
          Crabbe,   Brown   & James,      L.L.P., and     Andy Douglas, urging
reconsideration on behalf of amicus curiae Ohio Academy of Nursing Homes,
Inc.
          Lumpe & Raber, J. Richard Lumpe, and David A. Raber, urging
reconsideration on behalf of amici curiae, Ohio Council of Retail Merchants,
Ohio Convenience Store Association, Ohio Licensed Beverage Association, and
Wholesale Beer & Wine Association of Ohio.
                             ______________________




                                         3